Citation Nr: 0416864	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to May 
1946. The veteran died in May 1999.  The appellant is his 
widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision which denied service 
connection for the cause of the veteran's death.  

The Board remanded the case in September 2003 for further 
development, and the case was returned to the Board in May 
2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.

2.  During his lifetime, the veteran's only service-connected 
disability was chronic pulmonary tuberculosis, inactive, 
rated 0 percent disabling.  

3.  The veteran died in May 1999; the immediate cause of 
death was respiratory failure, due to congestive heart 
failure, due to coronary artery disease due to diabetes.  No 
other significant conditions contributing to his death were 
noted.  

4.  Respiratory failure, congestive heart failure, coronary 
artery disease or diabetes were not demonstrated either 
during the veteran's active military service or for many 
years following his release from active duty, nor are they 
shown to have been otherwise related to service.  

5.  The competent medical evidence shows that the veteran's 
service connected inactive tuberculosis did not contribute 
substantially or materially to cause his death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(a), 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004) redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in December 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell her to furnish 
information with regard to any person having relevant 
evidence, and advised her that he could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession. 

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-22.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  See Landgraf v. USI Film Products, 511 U.S. 
244 (1994) (holding that a statute may produce a prohibited 
retroactive effect if it "impose[s] new duties with respect 
to transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

In any event, the appellant was not prejudiced by the delayed 
VCAA notice.

The appellant did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
she had submitted additional evidence substantiating her 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to provide a 
contemporaneous examination or medical opinion in connection 
with her claim.  The claims file contains the results of a VA 
medical opinion that were the product of a review of the 
claims folder and contain all findings needed to evaluate the 
claim.  VA has also obtained all relevant treatment records.  
These actions have complied with VA's duty to assist the 
appellant with the development of her claim.  38 U.S.C.A. 
§ 5103A (West 2002).  


I.  Factual Background

A review of the veteran's service medical records reflects 
that in August 1945 he was treated for pulmonary 
tuberculosis.  

In a June 1946 rating action, the RO granted service 
connection for pulmonary tuberculosis with a 100 percent 
evaluation.  Subsequent rating actions reflected that the 
veteran's pulmonary tuberculosis, was rated 100 percent from 
May 2, 1946 to February 10, 1949; 50 percent from February 
11, 1949 to November 30, 1949; 100 percent from December 1, 
1949 to February 10, 1951; 50 percent from February 11, 1951 
to February 10, 1955; 30 percent from February 11, 1955 to 
February 10, 1960, and 0 percent (noncompensable), effective 
February 11, 1960.  The 0 percent evaluation remained until 
the time of his death.  

The death certificate shows that the veteran died on May [redacted], 
1999.  The cause of death was respiratory failure, due to or 
as a consequence of congestive heart failure, due to coronary 
artery disease due to diabetes.  The attending physician was 
Rodney Huddleston, M.D.  An autopsy was not performed.  

In a May 1999 private hospital discharge summary signed by 
Dr. Huddleston, it was noted that the veteran was initially 
admitted to the hospital with respiratory distress with 
progressive swelling of the abdomen and legs with evidence of 
right-sided heart failure.  The final diagnoses included 
congestive heart failure; coronary heart disease; diabetes; 
peripheral vascular disease; chronic lung disease; acute 
bronchitis and/or superimposed pneumonia; hypertension, and 
cardiac arrhythmia.  

Private medical records dated from October 1995 to May 1999, 
reflect that the veteran was treated over the years for a 
variety of conditions.  An October 1995 record notes an 
impression of shortness of breath of questionable etiology; 
possible gastroesophageal reflux disease, and possible 
coronary artery disease.  A July 1996 record reflects 
diagnostic impressions of congestive heart failure; anemia; 
status post myocardial infarction; peptic ulcer disease, and 
diabetes.  A record dated in July 1996 reveals diagnoses 
including chronic parenchymal pleural changes compatible with 
asbestosis and status post open heart surgery.  No evidence 
of acute pulmonary pathology was shown.  A February 1998 
record notes that the veteran was treated for peripheral 
vascular disease; congestive heart failure, and cardiac 
arrhythmias.  In May 1998, the veteran underwent treatment 
for a diabetic foot ulcer.  

In a July 1999 statement, Dr. Huddleston noted that the 
veteran died from a combination of lung and heart disease.  
He added that the veteran's X-rays had historically shown 
much scar tissue in the lungs.  The doctor stated that the 
scar tissue in the lungs could have been caused by old 
tuberculosis or asbestosis or another etiology.  

Dr. Huddleston commented that inasmuch as the veteran's X-
rays were observed to be abnormal in the distant past, and 
were classified as inactive tuberculosis, suggested that such 
changes were very old.  The doctor noted that the veteran's 
death was related to a combination of heart failure and 
respiratory failure, and opined that his heart failure may 
have been caused in part by his respiratory failure.  In 
addition, it was noted that "the precipitation of his 
death" may have occurred due to infection on top of his 
"bad lungs and bad heart."  The doctor concluded that if 
the veteran's lungs had been normal, then it was possible 
that he would not have died from the combination of factors 
that occurred in May 1999.  

A VA pulmonary medical opinion was completed in February 
2001.  The examiner noted that the veteran had a history of 
tuberculosis during military service in 1945 and was 
subsequently transferred to a VA medical center for further 
care.  He was released from therapy some months later and was 
given a substantial period of progressively decreasing 
disability through approximately 1959.  During this period he 
was assessed for activity of tuberculosis, and his disease 
was determined to be inactive.  

The examiner related that the veteran was hospitalized in 
1999 with respiratory failure and shock related to acute 
bacterial pneumonia complicated by congestive heart failure.  
He was treated with intubation, mechanical ventilation, and 
other aggressive modalities without improvement in his 
clinical state.  He subsequently expired.  The examiner 
indicated that the veteran's medical records and claims file 
had been reviewed.  The examiner noted that the veteran's 
terminal hospital records give no indication that 
tuberculosis, either active or inactive, played a role in the 
veteran's illness.  

It was added that the veteran's physicians never made any 
mention of the veteran's lung scarring due to tuberculosis as 
a significant medical problem.  The examiner opined that from 
the available medical information there was "no chance" 
that the veteran's final illness was caused or exacerbated by 
his previous service-connected tuberculosis.  

During the July 2002 hearing, the appellant testified that 
the veteran's death could have been associated with the 
tuberculosis that he had in 1945.  


II.  Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, the veteran's service medical records are 
negative for complaints or findings of, respiratory failure, 
congestive heart failure, coronary artery disease or 
diabetes.  These are the conditions that caused the veteran's 
death according to the death certificate and medical records.  
Moreover, the record shows that these conditions were not 
clinically identified for many years after the veteran's 
separation from service.  There is no competent evidence that 
these disabilities were incurred in active service or within 
one year of separation from service.  There is also no 
competent evidence that the conditions that caused his death 
were proximately due to the service connected tuberculosis.

The Board has considered whether the veteran's service-
connected inactive tuberculosis contributed to the cause of 
his death.  In this regard, the Board notes the statement 
from the veteran's private physician could be read as 
suggesting that there was such contribution.  However, his 
statement is at best equivocal.  It indicates only that 
disability of the lungs may have accelerated death.  However, 
the physician's statement did not explicitly state that 
tuberculosis was a contributory cause of death.  Moreover, 
Dr. Huddleston was the attending physician during the 
veteran's terminal hospital stay.  None of his notes or the 
notes of other medical professionals make any reference to 
tuberculosis or old scarring on the lungs as playing a role 
in the development of the fatal conditions.  

In contrast, the VA physician that examined the veteran's 
records posthumously indicated specifically that there was 
"no chance" that the veteran's final illness was caused or 
exacerbated by his previous service-connected tuberculosis.  
That opinion took Dr. Huddleston's statement and treatment 
records into account.  Because the VA opinion took these 
records into account and was more clearly expressed, the 
Board finds it to be more probative.

The Board has considered the appellant's assertions to the 
effect that the veteran's death was causally related to his 
service-connected inactive tuberculosis; however, the Board 
must assign far more probative weight to the medical evidence 
of record than speculative opinion of lay persons in medical 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the equivocal nature of the statement submitted by the 
veteran's private physician, and it's apparent contradiction 
by the contemporaneous treatment records, and in view of the 
more comprehensive analysis and opinion offered by the VA 
physician; the weight of the evidence is against the claim.

Since the weight of the evidence is against the claim of 
service-connection for the cause of the veteran's death, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



